Exhibit 10.1

LOGO [g37331img_001.jpg]

October 26, 2006

CONFIDENTIAL

Arcelor S.A.

19, avenue de la Liberté

L-2930 Luxembourg

Ladies and Gentlemen:

This letter sets forth the agreement between Noble International, Ltd. (“Noble”)
and Arcelor S.A. (“Arcelor”) regarding the combination (the “Transaction”) of
Noble and substantially all of the transferable laser welded blanks properties
and assets (both tangible and intangible property and assets, or rights
therein), or transferable stock or other equity interests in the entities
holding such properties and assets, owned or controlled, directly or indirectly,
by Arcelor, including, if Arcelor is permitted directly or indirectly to sell
them to Noble and subject to the Department of Justice Consent Decree described
below, the laser welded blanks assets and interests of Dofasco Inc. (“Dofasco”).
This letter agreement supersedes the parties’ letter of intent dated July 19,
2006 and executed and delivered by Arcelor on July 31, 2006.

In this letter, all of such properties and assets or interests therein,
including Tailor Steel America LLC, are referred to as “Arcelor TBA
Assets/Interests;” “Noble Group” means Noble and a direct or indirect subsidiary
of Noble designated by Noble as party to the Transaction; “person” means either
an individual or an entity, as the context requires; and “Affiliate” means any
person directly or indirectly controlling, controlled by or under common control
with a specified person.

In consideration of the mutual covenants set forth below, Noble and Arcelor
agree as follows as of the date first written above:

1. Basic Terms.

Attached as Exhibit A is a Term Sheet for the Transaction. The parties agree to
consummate the Transaction according to the Term Sheet, subject to such changes
and modifications as may be mutually agreed upon by the parties, in writing,
with both parties acting in a commercially reasonable manner and in good faith,
based upon tax advice or other matters which may arise during the due diligence
and document preparation process. The parties, acting in good faith and in a
commercially reasonable manner, agree to negotiate, execute and deliver a
definitive agreement for the Transaction and all ancillary agreements and
documents and to use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate the Transaction as contemplated by the
definitive agreement. In this letter and the Term Sheet, references to actions
that “Noble” or “Arcelor” will take, or refrain from taking, are intended to
include, where the context requires, Noble’s causing one or more of its
Affiliates to take, or refrain from taking, such action, or Arcelor’s causing
one or more of its Affiliates to take, or refrain from taking, such



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 2

 

action; provided, however, that, in the case of actions by Dofasco, such
references are intended to include only Arcelor’s use of its reasonable best
efforts to cause Dofasco to take, or refrain from taking, such action and shall
not include any efforts or action which would violate the Final Judgment of the
U.S. District Court for the District of Columbia in the matter styled United
States v. Mittal Steel Company N.V., and the related Hold Separate Stipulation
and Order (together, the “Department of Justice Consent Decree”).

2. Other Negotiations.

(a) Noble and Arcelor contemplate the expenditure of substantial time and money
in connection with their respective due diligence investigations of the
Transaction and the preparation of a definitive agreement. Accordingly, until
the signing of a definitive agreement or, if earlier, December 31, 2006 (the
“Exclusivity Period”), (i) Arcelor will not take, directly or indirectly,
through any officer, director, employee, stockholder, Affiliate or agent
(“Representatives”) or otherwise, any action to solicit, initiate, seek, support
or encourage any inquiry, proposal or offer from, provide any non-public
information to or participate in any discussions or negotiations with
(“Solicit”), any third party regarding any acquisition of majority ownership or
voting control of, or all or substantially all of the assets of, or any merger
or consolidation with, or liquidation, sale or other disposition and regardless
of the form of the transaction (a “Third Party Transaction”), which primarily
involves, directly or indirectly, the Arcelor TBA Assets/Interests, and
(ii) Noble will not take, directly or indirectly, through Representatives or
otherwise, any action to Solicit a Third Party Transaction for Noble; provided,
however, that: (A) Arcelor may sell an interest in Laser Welded Blank Limited to
a new co-venturer, (B) Arcelor may seek co-venturers for consideration of
establishing new TBA ventures in countries where the parties do not currently
have TBA facilities, (C) prior to the parties’ entry into a definitive agreement
for the Transaction, Arcelor may provide non-public information to and enter
into discussions or negotiations with any third party in response to any
unsolicited, bona fide written offer by the third party to enter into any Third
Party Transaction that is reasonably likely to result in a Superior Transaction
(as defined below) for Arcelor’s stockholders and, subject to compliance with
subparagraph (b) below, may enter into such Superior Transaction, in which event
the parties’ agreement to consummate the Transaction pursuant to this letter
agreement shall terminate, (D) prior to any vote by the stockholders of Noble
regarding approval of the Transaction, Noble may provide non-public information
to and enter into discussions or negotiations with any third party in response
to any unsolicited, bona fide written offer by the third party to enter into any
Third Party Transaction that is reasonably likely to result in a Superior
Transaction for Noble’s stockholders and, subject to compliance with
subparagraph (b) below, may enter into such Superior Transaction, in which event
the parties’ agreement to consummate the Transaction pursuant to this letter
agreement shall terminate, and (E) nothing in this paragraph shall prohibit or
in any way limit any Solicitation or other action Arcelor or its Affiliates may
take in relation or response to, or in connection with, any actual or potential
transaction involving Arcelor’s capital or pursuant to the Department of Justice
Consent Decree. The term “Superior Transaction” means a Third Party Transaction
with Arcelor or a member of the Noble Group on terms that the board of directors
of Arcelor or Noble, as the case may be, determines, in its reasonable judgment,
to be more favorable to its stockholders from a financial point of view than the
terms of the Transaction.



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 3

 

(b) In order to assure each party to this letter the opportunity to equal or
“top” an unsolicited, bona fide written offer received by the other that the
other intends to accept, before Arcelor or any member of the Noble Group agrees
to a Superior Transaction with a third party, (i) the party that receives such
an offer will submit the detailed terms of the offer to the other party to this
letter, and (ii) the party that has received the offer will consider modified
terms for the Transaction or terms for a possible alternative transaction, or
both, offered at any time by the other party to this letter during the week
following submission of the third party offer to it and will not agree to enter
into such Superior Transaction unless its board of directors determines, in its
reasonable judgment, that such Superior Transaction is more favorable to its
stockholders from a financial point of view than all such modified terms for the
Transaction or terms for a possible alternative transaction proposed by the
other party to this letter. The obligations stated in the immediately preceding
sentence on the part of the party receiving an offer will apply to each and
every offer that it may receive, including any offer made by a third party that
varies from a prior offer made by the same third party.

3. Confidentiality; Due Diligence.

(a) The terms of the letter agreement dated as of July 10, 2005 between Noble
and Arcelor, extended as of April 17, 2006 to include Dofasco, are hereby
ratified, confirmed and incorporated by reference subject, in the case of
Dofasco, to the Department of Justice Consent Decree.

(b) Each of Noble and Arcelor, and the agents (including legal and financial
advisors) authorized by each of them, is hereby authorized to conduct a
commercially reasonable due diligence investigation of the laser welded blank
business, assets and liabilities, including without limitation, intellectual
property, environmental and employee benefit matters, pertaining to (i) the
Arcelor TBA Assets/Interests, in the case of Noble and its agents, and
(ii) Noble, in the case of Arcelor and its agents, including related work papers
of the parties’ internal accountants and (so far as may be authorized by Noble
or Arcelor) of the parties’ external auditors. Each of the parties will use
reasonable efforts to cause its Representatives to cooperate fully with such
examination and, upon inquiry, will make full disclosure to the other party and
its agents as to all aspects of the Arcelor TBA Assets/Interests and related
liabilities (in the case of Arcelor) and of Noble (in the case of Noble),
including the conduct of business operations (past, present and future),
condition (financial and otherwise), related liabilities and prospects. The
parties will confer and jointly determine the scope, timing and procedures for
such examination, which may, subject to the prior written consent of the
disclosing party, include environmental sampling of soil, groundwater or other
media. All disclosures made in connection with these due diligence
investigations will be subject to the parties’ existing confidentiality
agreements. To the extent that a confidentiality agreement with a third party
would prohibit disclosure (as described above) to a party to this agreement, the
other party will so advise the first party and will, upon its request, work with
the first and third parties to attempt to have the first party added to the
confidentiality arrangement upon terms acceptable to all three parties. Arcelor
acknowledges and



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 4

 

agrees that, as a result of its due diligence investigation of Noble, it may
receive material non-public information about Noble, and that U.S. securities
laws impose restrictions on trading in securities while in possession of such
information. Accordingly, Arcelor agrees that, prior to the closing, it will not
trade in securities of Noble.

(c) Without limiting the foregoing, Arcelor and Noble will each endeavor to keep
the other party reasonably informed of its actions that would materially affect
the Transaction or the value or expected benefit of the Transaction to the other
party.

4. Expenses.

Except as provided in this paragraph or paragraph 8 of this letter, each party
will be responsible for and bear all of its own costs and expenses incurred at
any time in connection with pursuing or consummating the proposed Transaction,
including but not limited to all transfer taxes, stamp taxes, excise taxes,
filing fees and any other government charges or imposts of any nature whatsoever
imposed on it in connection with the Transaction. Arcelor shall bear all costs
and expenses related to the Reorganization, including intellectual property
registration fees, real estate registration costs and any notarial and stamp
fees. The parties shall each pay one-half of any filing fees under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, related to
Arcelor’s acquisition of Noble shares and one-half of the SEC filing fees
related to Noble’s proxy statement seeking authorization for the Noble shares to
be issued to Arcelor.

5. Public Statements.

Noble and Arcelor will not make any statement pertaining to the parties’
discussions or the Transaction or the terms thereof to the public before the
closing of the Transaction without the prior written consent of Arcelor (in the
case of a Noble statement) or of Noble (in the case of an Arcelor statement),
except for statements agreed upon by the parties or required by listing or
exchange rules or applicable law. With respect to all such statements as are
made by a party to this letter because they are required by listing or exchange
rules or applicable law, each such statement shall be made upon and in
conformity with the advice of such party’s legal counsel and shall be preceded,
whenever practicable, by consultation with the other party.

6. Standstill.

Each of Arcelor and Noble agrees that, until the date which is two years from
the date hereof, it will not, whether singly or as part of a “group” (as defined
under the US Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly: (a) acquire, offer, make a proposal or agree to acquire
(whether publicly or otherwise), in any manner, any material assets of the other
party or of its subsidiaries or any equity securities of the other party or of
its subsidiaries, or “beneficial ownership” thereof (as defined under the
Exchange Act), except pursuant to a stock split, stock dividend or similar event
not effected pursuant to a violation of this paragraph; (b) make or in any way
propose or participate in any “solicitation” of “proxies” to vote (as such terms
are defined in Rule 14a-1 under the Exchange Act), solicit any consent or
communicate with or seek to advise or influence any person, other than the other



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 5

 

party, with respect to the solicitation or voting of any equity security of the
other party in opposition to any matter that has been recommended by the board
of directors of the other party or in favor of any matter that has not been
approved by such board or become a “participant” in any “election contest” (as
such terms are defined or used in Rule 14a-11 under the Exchange Act) with
respect to the other party; (c) form, be a member of, join or encourage the
formation of any group (as so defined) with respect to any equity security of
the other party or the acquisition of any assets of the other party; (d) deposit
any equity security of the other party into a voting trust or subject any such
security to any arrangement or agreement with respect to the voting thereof that
would cause it to be in violation of any other provision of this paragraph;
(e) seek election to or seek to place a representative on the board of directors
of the other party otherwise than in connection with, or as contemplated in, the
Transaction; (f) call or seek to have called any meeting of the stockholders of
the other party other than by participating as a director of the other party in
calling, or seeking to have called, meetings of stockholders generally;
(g) solicit, seek to effect, negotiate with or provide any information to any
other person with respect to, or make any statement or proposal, whether written
or oral, or otherwise make any public announcement or proposal whatsoever with
respect to a merger or acquisition of the other party, the sale of all or a
substantial portion of the assets of the other party and its subsidiaries, the
liquidation of the other party, the recapitalization of the other party or a
similar business transaction with respect to the other party or take any action
that might require the other party to make a public announcement with respect to
any such matter, in each case otherwise than in connection with the Transaction;
or (h) instigate, encourage or assist, or enter into any discussions or
arrangements with, any other person to do any of the actions described in this
paragraph. (References in this paragraph to terms defined under the Exchange Act
are intended to include such terms or other terms of like or similar import
under applicable securities laws, rules or regulations of other relevant
jurisdictions.)

7. Newco Financial Statements.

The parties understand as follows: Noble will be required to solicit proxies
from its stockholders in order to approve the Transaction. The rules and
regulations of the United States Securities and Exchange Commission (the “SEC”)
require Noble to include in the proxy statement relating to such solicitation
(the “Proxy Statement”) certain information, including financial statements,
some of which are required to be audited, of the Arcelor TBA Assets/Interests.
In addition, after the closing of the Transaction, SEC rules and regulations
require Noble to file a Current Report on Form 8-K (the “Form 8-K”) reporting
the closing of the Transaction and including, in response to Item 9.01 of Form
8-K, audited financial statements of the Arcelor TBA Assets/Interests and pro
forma financial statements for Noble.

Subject to Noble receiving confirmation from the SEC that (i) selected financial
data of the Arcelor TBA Assets/Interests for 2003 may be omitted from the Proxy
Statement, and (ii) audited financial statements for the nine months ended
September 30, 2006 may be substituted in lieu of the twelve-month audited
financial statements that would otherwise be required, Arcelor covenants and
agrees to deliver to Noble the following balance sheets, income statements and
statements of cash flows (collectively, “Financial Statements”) of the Arcelor
TBA Assets/Interests, excluding the Powerlasers subsidiaries of Dofasco
(“Powerlasers”):



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 6

 

(i) not later than the date of signing of the definitive agreement: (a) audited
Financial Statements as of and for the nine months ended September 30, 2006;
(b) audited Financial Statements as of and for the year ended December 31, 2005;
and (c) audited Financial Statements as of and for the year ended December 31,
2004; and

(ii) not later than 50 days after the closing of the Transaction: if the closing
of the Transaction occurs after March 15, 2007, audited Financial Statements as
of and for the year ended December 31, 2006.

Arcelor shall cooperate reasonably and in good faith with Noble to provide all
such additional information as may be required for Noble’s SEC filings that
Arcelor can provide without undue burden and expense. Noble and Arcelor agree to
cooperate with each other and to use their reasonable best efforts to obtain any
further relief from the SEC requirements applicable to the Proxy Statement or
the Form 8-K that either party deems necessary or appropriate. For avoidance of
doubt, the parties agree that all of the covenants of Arcelor contained in this
paragraph 7 are material binding obligations of Arcelor.

8. Break-Up Fee.

(a) In the event that the Transaction does not close before July 1, 2007, or if
the Transaction is abandoned before then, then, upon demand by Noble, Arcelor
will pay Noble, as Noble’s exclusive remedy under this letter agreement, a cash
break-up fee in the amount of the reasonable out-of-pocket expenses actually
incurred by Noble in connection with the proposed Transaction after July 31,
2006, not to exceed $5 million in the aggregate, if the Transaction did not
close or was abandoned solely because:

(i) Arcelor materially breached any of its material binding obligations made in
this letter and failed to cure such breach within one week of its receipt of
written notice from Noble identifying the breach and requesting a cure; or

(ii) Arcelor or its Affiliates (A) took action pursuant to clause (E) of
subparagraph 2(a) of this letter or (B) entered into a Superior Transaction or
other transaction with a third party that would, in the case of each of the
foregoing clause (A) or (B), preclude the Transaction.

(b) In the event that the Transaction does not close before July 1, 2007, or if
the Transaction is abandoned before then, then, upon demand by Arcelor, Noble
will pay Arcelor, as Arcelor’s exclusive remedy under this letter agreement, a
cash break-up fee in the amount of the reasonable out-of-pocket expenses
actually incurred by Arcelor in connection with the proposed Transaction after
July 31, 2006, other than expenses incurred by Arcelor relating to the
Department of Justice Consent Decree or its effect upon the Transaction
specifically including the matters related to Powerlasers contemplated by the
initial letter of intent dated July 19, 2006



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 7

 

which were subsequently suspended as a result of the Department of Justice
Consent Decree, not to exceed $5 million in the aggregate, provided that the
Transaction did not close or was abandoned solely because:

(i) Noble materially breached any of its material binding obligations made in
this letter and failed to cure such breach within one week of its receipt of
written notice from Arcelor identifying the breach and requesting a cure; or

(ii) Noble entered into a Superior Transaction or other transaction with a third
party that would preclude the Transaction.

(c) The parties’ definitive agreement may contain additional provisions
requiring payment of a break-up fee.

9. Binding Obligation.

This letter agreement creates a legally binding obligation of the parties to
enter into the Transaction according to the Term Sheet. The parties shall act
fairly, in a commercially reasonable manner, in good faith, to negotiate,
execute and deliver the definitive agreement and the ancillary agreements and
documents based upon the Term Sheet.

10. Miscellaneous.

The offer made by Noble in and through this letter will expire at 11:59 PM
(Greenwich Mean Time) on October 31, 2006, unless accepted sooner by Arcelor.
Noble’s Board of Directors has approved the Term Sheet and authorized the
execution of this letter agreement. This letter shall be governed by and
construed in accordance with the laws of the State of New York.

Please indicate Arcelor’s acceptance of the terms of this letter by executing
this letter in the spaces provided below and returning the letter, executed by
both parties, to the undersigned, so as to be received not later than the time
specified in the immediately preceding paragraph. You may execute and deliver
this letter in counterparts. We look forward to consummation of the Transaction
as outlined in the Term Sheet.

 

Very truly yours, Noble International, Ltd. By:  

/s/ Thomas L. Saeli

  Thomas L. Saeli   Chief Executive Officer

Attachment: Exhibit A – Term Sheet



--------------------------------------------------------------------------------

Arcelor S.A.

October 26, 2006

Page 8

 

Accepted and agreed this 27th day of October, 2006:

Arcelor S.A.

 

By:  

/s/ Michel Wurth

Name:   Michel Wurth Title:   Member of the Group Management Board By:  

/s/ Christophe Cornier

Name:   Christophe Cornier Title:   EVP Arcelor Mittal-Responsable Flat Europe



--------------------------------------------------------------------------------

EXHIBIT A

TERM SHEET

This Term Sheet sets forth the basic terms agreed upon by Noble and Arcelor with
regard to the Transaction (as defined in the binding letter of intent to which
this Term Sheet is attached (the “LOI”)). The LOI, including this Term Sheet,
sets forth the parties’ legally binding agreement. The parties agree to act
fairly, commercially reasonably and in good faith in order to negotiate and
execute the definitive agreement and ancillary agreements and documents
contemplated by this Term Sheet. Arcelor and Noble shall cooperate with one
another and shall use their respective reasonable best efforts, in good faith,
to satisfy all the conditions of closing and to consummate the Transaction.
Capitalized terms have the meanings ascribed to them herein or in the LOI.
Dollar amounts specified herein and therein are US dollar amounts. Except as
otherwise specified herein, financial and accounting terms shall have the
meanings ascribed to them by SEC Regulation S-X and otherwise by
generally-accepted United States accounting principles.

 

Structure   

Before or at the closing of the Transaction, Arcelor shall cause the Arcelor TBA
Assets/Interests and all of the liabilities associated with such Arcelor TBA
Assets/Interests consisting of pension, health care, severance and other
employment-related liabilities pertaining to employees associated with the
Arcelor TBA Assets/Interests at the closing time (“Assumed Social Costs”) plus
trade payables other than Transaction costs (together with the Assumed Social
Costs, the “Assumed Liabilities”), to be transferred to and held by a holding
company (“Newco”) or one or more direct or indirect subsidiaries of Newco,
provided that Tailor Steel America LLC (“TSA”) shall remain a direct or
indirect, wholly-owned subsidiary of Arcelor (the “Reorganization”). Upon the
later of consummation of the Reorganization and the closing of the Transaction,
the only liabilities of Newco and its subsidiaries and TSA shall be (i) the
Assumed Liabilities and (ii) other liabilities of Newco, its subsidiaries or the
Arcelor TBA Assets/Interests or TSA arising prior to the closing (the “Other
Liabilities”). Arcelor shall indemnify, defend and hold harmless Newco and its
subsidiaries, TSA and Noble against all the Other Liabilities and any related
claims. Arcelor shall inform and consult with Noble, and consider Noble’s
comments, regarding (a) the Reorganization prior to effectuating the significant
steps of the Reorganization and (b) Arcelor’s dealings with works councils
regarding the Transaction prior to making significant presentations to the works
councils.

 

The Transaction shall be structured as Noble’s purchase from Arcelor of the
stock of Newco and the membership interests of TSA and, if permitted, the stock
of Powerlasers, and Arcelor’s



--------------------------------------------------------------------------------

   purchase of the shares of Noble described below. In doing so, Noble will
acquire Arcelor’s entire transferable equity interest in and to all of the
Arcelor TBA Assets/Interests free of liens and encumbrances (other than liens or
encumbrances securing the payment of Assumed Liabilities).   

The closing of the Transaction will occur on or before March 15, 2007, unless
expressly extended in writing by both parties.

 

The parties further agree that, subject to the requirements, conditions and
restrictions of the Department of Justice Consent Decree, if Arcelor is
permitted to directly or indirectly sell the shares of Powerlasers to Noble,
then Noble shall purchase such shares from Arcelor (or from Dofasco, as the case
may be). In connection with the sale and purchase of Powerlasers, Arcelor will
represent and warrant to Noble that (i) the Powerlasers business, assets and
assumed liabilities as of the closing do not include any liabilities other than
(A) Assumed Liabilities and (B) Other Liabilities against which Arcelor will
indemnify Noble, and (ii) Powerlasers has sufficient, positive net working
capital to continue operation of its business consistent with past practice. The
definitive agreement governing the sale of Powerlasers shall contain
substantially the same representations, warranties and conditions, as the
definitive agreement governing the Transaction, except that the Powerlasers
agreement (x) will include reasonable adjustments based on the smaller size of
the Powerlasers transaction and (y) will not include a material adverse change
condition, except with respect to any event occurring in 2007 that would have a
material adverse effect (other than a reduction in EBITDA) on the Arcelor TBA
Assets/Interests, considered as a whole.

Valuation and

Consideration

   Noble and Arcelor have valued the Arcelor TBA Assets/Interests and Assumed
Liabilities, including Powerlasers, based on a multiple of pro forma EBITDA for
2006 for such Arcelor TBA Assets/Interests projected at $65 to $70 million,
after giving effect to the anticipated restructuring and Reorganization (all of
the costs of which will be borne by Arcelor, but will be excluded from the 2006
pro forma EBITDA calculation) and assuming a U.S. dollar/Euro exchange rate of
1.25 U.S. dollars to 1 Euro (the “2006 Pro Forma TBA EBITDA”).

 

A-2



--------------------------------------------------------------------------------

 

Accordingly, if, subject to the requirements, conditions and restrictions of the
Department of Justice Consent Decree, Arcelor is permitted directly or
indirectly to sell Powerlasers to Noble, the aggregate consideration payable by
Noble for purchase of all the shares of Newco, TSA and Powerlasers (the
“Purchase Consideration”) will be as follows:

 

(i) Cash in the aggregate amount of $147 million payable at closing of the
Transaction (the “Cash Consideration”); provided, however, that (A) if the
weighted average price per share of Noble’s common stock traded on the Nasdaq
for the fifteen (15) consecutive trading days ending on the day prior to closing
(rounded up to the nearest whole cent from 0.50 or more of a cent and otherwise
rounded down to the nearest whole cent) (the “Average Price”) is greater than
$18.00, then the Cash Consideration shall be decreased by an amount equal to the
product of 9,375,000 multiplied by the positive difference between the Average
Price and $16.00, and (B) if the Average Price is less than $14.00, then the
Cash Consideration shall be increased by the aggregate amount of $20,000,000;
provided further, that neither party shall be obligated to close if the Average
Price is greater than $20.00 or less than $12.00;

 

(ii) 9,375,000 newly-issued shares of Noble common stock, representing
approximately 40% (assuming no conversion of Noble’s convertible securities
currently outstanding and no issuance of shares of Noble common stock reserved
for holders of options currently outstanding) of Noble’s common stock
outstanding upon the closing, to be delivered at closing of the Transaction; and

 

(iii) Noble’s one-year promissory note for $50 million, bearing interest at the
Prime rate and subordinated in favor of Noble’s senior credit facilities (the
“Note”) (which Note shall be transferable to Arcelor or its affiliates), to be
delivered at closing of the purchase and sale of Powerlasers, provided that
Arcelor is permitted directly or indirectly to effect the sale of Powerlasers
within six months after the closing of the Transaction. However, if the pro
forma EBITDA for 2006 for Powerlasers, after giving effect to the anticipated
restructuring (all of the costs of which will be borne by Arcelor, but will be
excluded from the 2006 pro forma EBITDA calculation) and assuming a U.S.
dollar/Canadian dollar ratio of 1 U.S. dollar to 1.128 Canadian dollars (the
“2006 Pro Forma Powerlasers EBITDA”) is less than U.S. $7 million, then the Note
shall be for a principal amount equal to the product of 6.5 times the 2006 Pro
Forma Powerlasers EBITDA.

 

A-3



--------------------------------------------------------------------------------

Conduct of Business; Employee Arrangements   

Until the closing, and except as may be necessary or appropriate to effectuate
the Reorganization, Arcelor will manage the Arcelor TBA Assets/Interests and
related liabilities, and Noble will manage its assets and liabilities, in the
ordinary course of business, consistent with past practice and in accordance
with standard industry practice (subject, in the case of Powerlasers, to the
Department of Justice Consent Decree). Without limiting the generality of the
foregoing, except with the prior written consent of Noble, which shall not be
unreasonably withheld or delayed, until the closing Arcelor shall not (i)
accelerate the collection of TBA accounts receivable, (ii) delay the payment of
TBA accounts payable or other liabilities, (iii) acquire or dispose of material
Arcelor TBA Assets/Interests, including any intellectual property (other than in
the ordinary course of business consistent with past practice); or (iv) enter
into any agreement or arrangement that limits or otherwise restricts in any
material respect TSA, Newco or any of its subsidiaries from engaging or
competing in any line of business, in any location or with any person. Without
limiting the generality of the foregoing, except with the prior written consent
of Arcelor, which shall not be unreasonably withheld or delayed, until the
closing Noble shall not (a) except pursuant to the possible acquisition of
certain assets of, or interests in, a business in Asia as previously disclosed
to Arcelor, acquire or dispose of material assets, including any intellectual
property (other than in the ordinary course of business consistent with past
practice), or incur or issue material additional indebtedness, (b) split,
combine or reclassify any shares of capital stock or declare, set aside or pay
any dividend or other distribution (other than the customary quarterly dividend
consistent with past practice) in respect of its capital stock, or redeem,
repurchase or otherwise acquire any capital stock of Noble; (c) authorize or
issue any capital stock or grant any option, warrant, call, commitment,
subscription, right to purchase or agreement of any character relating to
Noble’s capital stock or any securities convertible into shares of such stock,
other than to directors or employees of Noble in connection with any employee
benefit plan approved by the stockholders of Noble, except that, after March 15,
2007, Noble may issue and sell shares of capital stock to the public or to
private investors, provided that Arcelor is given the opportunity to acquire up
to 40% of such shares on the same terms; or (d) amend its articles of
incorporation, bylaws or similar organizational documents. The definitive
agreement will contain additional, standard interim conduct-of-business
restrictions applicable to both parties.

.

 

A-4



--------------------------------------------------------------------------------

  

The parties will agree on the employees of Arcelor or its Affiliates to be
offered employment with Noble (which may include all or substantially all of the
employees of certain Arcelor Affiliates) and will agree on appropriate
compensation arrangements. For this purpose, Noble will provide Arcelor with
information on the compensation of Noble’s managers and other senior employees.
The parties agree that at closing the Arcelor senior executives previously
identified to Noble and the Noble senior executives identified in or pursuant to
the definitive agreement, with, in each case, the titles and offices they will
be offered or hold at Noble (collectively, “Key Employees”) shall be employed by
Noble with such titles and offices, and an Arcelor senior executive shall be a
director of Noble with the title and office of “Vice Chairman of the Board of
Directors.” It will be a condition to both Noble’s and Arcelor’s obligations to
close the Transaction that each Key Employee enter into an agreement containing
customary employment terms and otherwise on terms no less favorable to such Key
Employee in the aggregate than his or her present employment terms or, in the
absence of an employment agreement, shall provide reasonable assurances of such
Key Employee’s commitment to remain employed at Noble.

 

Arcelor shall engage Advention Business Partners, a mutually acceptable
independent consulting firm (“Advention”), to perform seller due diligence on
the Arcelor TBA Assets/Interests, on reasonable terms satisfactory to Noble and
Arcelor and subject to Arcelor’s satisfaction with regard to the cost of such
due diligence engagement. Arcelor shall cause Advention to deliver to Noble,
concurrently with delivery to Arcelor, copies of all resulting drafts and final
diligence reports and shall permit Advention to discuss such drafts and reports
with Noble. Upon closing of the Transaction, Noble shall reimburse Arcelor for
Advention’s fees and expenses in connection with such due diligence
investigation

Competition; Collaboration    Arcelor will agree not to develop or conduct any
laser welded blanks business, directly or indirectly, anywhere in the world
(with exceptions to be specified in the definitive agreement) and as required by
the Department of Justice Consent Decree and except during any period when
Arcelor is engaged in commercially reasonable, good faith efforts to sell
Powerlasers), for five years after the closing, except in conjunction with
Noble, including through the granting to third parties engaged in the laser
welded blanks business of licenses under patents, patent

 

A-5



--------------------------------------------------------------------------------

  

applications, know-how and other intellectual property of any nature pertaining
to laser welding or other welding or bonding methods for use in the laser welded
blanks business. Noble’s controlling stockholder, Robert J. Skandalaris
(“Skandalaris”), will agree not to invest in, be employed by, or otherwise
engage or participate in a laser welded blanks business other than Noble,
anywhere in the world, for five years after the closing, under a non-competition
agreement containing customary terms.

 

With reference to the Copperweld business owned by Dofasco, to the extent
permitted by the Department of Justice Consent Decree and other applicable law,
the definitive agreement may provide for cooperation between Dofasco and Noble
relative to the development and commercialization of structural tube technology.

 

Arcelor will use its commercially reasonable efforts to eliminate, before the
closing, any contractual inhibition on competition, worldwide, arising from
ownership or commercialization of any Arcelor TBA Asset/Interest.

Representations and Warranties; Covenants; Conditions   

The definitive agreement will contain such representations and warranties,
covenants and conditions of Noble and of Arcelor as are customary in the US for
a transaction of this size and nature, including substantially reciprocal
representations and warranties with respect to: power and authority; no
violation of laws and regulations; entity status; corporate or other entity
documents; title to purchased shares; ownership of subsidiaries; financial
information; real property; leases; environmental liabilities; title to
properties and assets; encumbrances; assets; material contracts; certain other
agreements; breach of contracts or agreements; no conflict; intellectual
property; compliance with laws, regulations and permits; insurance; employees
and other representatives; employee benefit plans; litigation; events since
reference balance sheet date; tax; accounts receivable; products; major
customers and suppliers; inventory; affiliate relationships; Foreign Corrupt
Practices Act and related matters; internal controls; broker’s or finder’s fees
and disclosure. Certain other representations and warranties may apply only to
one, but not the other, of Noble and Arcelor. Reasonable additional
representations and warranties or covenants may be requested by either party as
a consequence of its due diligence investigation or otherwise.

 

Without limiting the scope of the foregoing paragraph, consistent with this Term
Sheet, Arcelor will represent and warrant that (a) to the knowledge of Arcelor,
TSA has materially

 

A-6



--------------------------------------------------------------------------------

 

complied, and does materially comply, with the US Foreign Corrupt Practices Act;
(b) based on historical results, it is Arcelor’s present good faith belief that
the 2006 Pro Forma TBA EBITDA shall not be less than $65 million (assuming
Powerlasers is included in the Transaction); (c) the aggregate Assumed
Liabilities (other than trade accounts payable) at closing shall not exceed an
amount described on a schedule to the definitive agreement, plus accruals to the
closing date; (d) the Arcelor TBA Assets/Interests’ consolidated net working
capital at closing will be not less than an amount sufficient to continue
operation of the business of the Arcelor TBA Assets/Interests consistent with
past practice; (e) none of the information supplied by or on behalf of Arcelor
for inclusion in Noble’s proxy statement relating to the Transaction (or any
amendments or supplements thereto), to Arcelor’s knowledge, contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; (f) none of the
information supplied by or on behalf of Arcelor for inclusion in any filing made
by Noble with the SEC, including Noble’s current report on Form 8-K relating to
the Transaction, to Arcelor’s knowledge, contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; and (g) the Arcelor TBA
Assets/Interests contain all the assets necessary to operate the business of the
Arcelor TBA Assets/Interests.

 

Without limiting the scope of the second preceding paragraph, Noble will
represent and warrant that (a) Noble has filed with the SEC all forms, reports
and other documents required to be filed by it since January 1, 2005 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (as such
documents have been amended since the time of their filing, collectively, “Noble
SEC Documents”); (b) to Noble’s knowledge, the Noble SEC Documents, at the time
filed, did not contain, and (subject to Arcelor’s representations in (e) and (f)
above) Noble’s proxy statement relating to the Transaction (and any amendments
or supplements thereto) and Noble’s current report on Form 8-K relating to the
Transaction, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading; (c) to Noble’s knowledge, the Noble SEC Documents complied
and such proxy (and any

 

A-7



--------------------------------------------------------------------------------

   amendments or supplements thereto) and current report on Form 8-K will
comply, in all material respects with the applicable requirements of the
Exchange Act; and (d) the shares of Noble common stock issued to Arcelor will be
duly and validly issued, fully paid and non-assessable, and will be free of
restrictions on transfer, other than restrictions on transfer pursuant to
agreements executed by Arcelor at closing and under applicable state and federal
securities laws. Governance   

The definitive agreement will require Noble’s board of directors to increase the
size of such board to nine members effective upon the closing. It will be a
condition to Arcelor’s obligation to close that, effective upon the closing, all
members of Noble’s then-current board, other than Skandalaris, shall have
resigned from the board and eight directors shall have been appointed by
Skandalaris as the sole remaining director. Of the eight appointed directors,
Arcelor will nominate four, of whom two will be independent directors and will
be subject to Skandalaris’ approval (not to be unreasonably withheld), and
Skandalaris will nominate four, of whom three will be independent directors and
will be subject to Arcelor’s approval (not to be unreasonably withheld). Each of
the independent director nominees will satisfy Nasdaq requirements for
independent directors. Skandalaris will remain Chairman of the Board of Noble
following the closing for so long as Skandalaris is a member of the Board, and
Arcelor’s nominee will be and remain Vice Chairman of the Board of Noble for so
long as Arcelor has a nominee on the Board. Noble’s board committees consist of
an audit committee, a compensation committee, a governance committee and an
executive committee. It will also be a condition to Arcelor’s obligation to
close that, effective upon the closing, the members of each Noble board
committee will be restaffed in a manner satisfactory to Skandalaris and Arcelor,
including, to the extent permitted by Nasdaq rules and applicable law, by way of
causing Skandalaris (or another director satisfactory to Skandalaris) and at
least one director nominated by Arcelor to become members of every committee.

 

The definitive purchase agreement or an ancillary agreement will contain
provisions to assure that, in the event that Arcelor is unable to sell
Powerlasers to Noble at closing of the Transaction, then, for so long as Arcelor
still has a direct or indirect interest in Powerlasers (other than through
Noble), Arcelor will be precluded from directly or indirectly receiving
nonpublic, competitively-sensitive information concerning Noble.

 

A-8



--------------------------------------------------------------------------------

Indemnification;

Remedies

  

The definitive agreement will include usual and customary mutual, limited
indemnifications for breaches of representations and warranties, covenants and
other agreements, with a survival period of fifteen months for most items
(longer periods as customary for others). No officer, director, employee or
stockholder of Noble or Arcelor will be liable under the indemnification
provisions of the definitive agreement.

 

No claim for indemnification will be payable unless and until all such claims,
in the aggregate, exceed $850,000, in which case all claims shall be paid
without regard to that minimum. The aggregate liability of each party with
respect to all claims of indemnification shall not exceed $45 million, subject
to an exception for retained Other Liabilities and any additional exceptions
upon which the parties may agree (referred to herein as each party’s “Aggregate
Indemnification Liability Cap”). Except for a claim of fraud or a claim of
misrepresentation or breach of warranty as to title, due authorization or
absence of liens on shares of stock, the sole post-closing remedy for
misrepresentation in, or breach of, the definitive agreement will be a claim for
indemnification.

Ancillary Agreements   

Voting and Support Agreement. Contemporaneously with the execution and delivery
of this letter agreement, Skandalaris and Arcelor are entering into a voting and
support agreement negotiated among the parties, which requires Skandalaris to
vote all of his Noble shares in favor of the Transaction.

 

Standstill and Stockholders Agreement. At the signing of the definitive
agreement, Skandalaris and Arcelor will enter into, and Noble shall cause
Skandalaris to enter into, a standstill and stockholders agreement to be
negotiated among the parties. This agreement will provide, upon customary terms,
that (i) neither Skandalaris nor Arcelor will sell or otherwise transfer any
Noble common stock to a third party for two years after the closing date, and
(ii) thereafter for a period of an additional three years neither Skandalaris
nor Arcelor will sell or otherwise transfer any Noble common stock to a third
party without first offering such stock to the other on terms identical to the
terms of the proposed transfer to the third party (“Right of First Refusal”).
Arcelor will agree not to buy any Noble common stock during the same period
without Skandalaris’s consent, and Skandalaris will agree not to buy any Noble
common stock during the same period without Arcelor’s prior knowledge, other
than purchases pursuant to stock options and other executive compensation
arrangements approved by Noble’s board of directors. The obligations of
Skandalaris not to transfer stock will exclude Skandalaris’s transfers of a
limited number of shares made for

 

A-9



--------------------------------------------------------------------------------

  estate planning and charitable purposes. In addition, if for any reason
Noble’s quarterly dividend per share (a) is suspended for two or more
consecutive fiscal quarters or (b) decreases from the current $0.08 per share
and does not increase to $0.08 or more per share within two fiscal quarters
following such decrease, Skandalaris and Arcelor may, subject to a Right of
First Refusal in favor of the other, sell to a third party up to that number of
shares of Noble common stock required to replace, with the proceeds of the sale,
his or its (as the case may be) cash flow lost due to such suspension or
decrease. Arcelor will agree to vote all of its Noble shares in favor of
Skandalaris’s and his nominees’ election to the board whenever the question may
arise so long as Skandalaris holds (directly or indirectly) at least 7% of
Noble’s shares. Skandalaris will also agree to vote all of his Noble shares in
favor of Arcelor’s nominees’ election to the board whenever the question may
arise so long as Arcelor holds (directly or indirectly) at least 7% of Noble’s
shares. This stockholders agreement will also provide for consistent voting of
Arcelor’s and Skandalaris’s Noble shares on strategic matters. If Arcelor fails
to vote for the election of Skandalaris to Noble’s board, or if Noble’s
stockholders do not reelect him to the board when he stands for reelection, then
Skandalaris shall be entitled (subject to Arcelor’s right of first refusal) to
sell, in an orderly manner, all of his Noble shares.   Registration Rights
Agreement. At closing, Skandalaris, Noble and Arcelor will enter into a
registration rights agreement, under which, on customary terms, in order to
facilitate resales of Noble stock held by Skandalaris and by Arcelor after the
closing, at least four demand and unlimited piggyback SEC registration rights
will be granted to them by Noble in this registration rights agreement to be
negotiated among the parties.   Transition Services Agreement. At closing,
Arcelor will agree to provide to Noble, from and after the closing, and for so
long as is reasonably required (not to exceed three (3) years, unless otherwise
mutually agreed because of unusual business circumstances), all such reasonable
transition services as Noble needs or that are desirable in order to manage
Newco efficiently while integrating Newco into Noble’s business and to continue
the operation of the Arcelor TBA Assets/Interests as currently operated and as
proposed to be operated, and Noble will agree to provide Arcelor and its
Affiliates, from and after the closing, and for so long as is reasonably
required (not to exceed three (3) years, unless otherwise mutually agreed
because of unusual business circumstances), all such reasonable transition
services as Arcelor and its Affiliates need or that are desirable in order to

 

A-10



--------------------------------------------------------------------------------

  fulfill any contractual or other obligations not transferred to Noble that
would, but for the Transaction, be fulfilled by Arcelor or its Affiliates with
use of the Arcelor TBA Assets/Interests. This transition services agreement to
be negotiated among the parties will be based upon commercially reasonable
terms, at prices not to exceed the direct internal cost (excluding overhead) of
the party providing the services, without mark-up, and will require the parties
to provide as much support as reasonably required and for as long as reasonably
required (not to exceed three (3) years, unless otherwise mutually agreed
because of unusual business circumstances), to operate the Arcelor TBA
Assets/Interests, as currently operated and as proposed to be operated,
including, among other things, information technology, human resources
administration, property leasing, electrical and other utility service where
legally and contractually permitted, accounting and tax services and support.
The terms upon which Arcelor will commit to provide transition services can be
expected to be consistent with Arcelor’s long-term strategy for conducting
business in and with the worldwide vehicle (and vehicle parts) manufacturing and
assembly industry.   Supply Agreement. At closing, Arcelor and Noble will enter
into a supply agreement to be negotiated prior to closing, under which Noble
will agree to buy from Arcelor, and Arcelor will agree to sell to Noble, steel
for Noble’s European operations in quantities and qualities required by Noble’s
customers. The term of the Supply Agreement shall be five years from the
closing, renewable for one additional term of five years by either party with at
least 18 and not more than 30 months’ notice prior to expiration of the initial
term. This supply agreement will provide for prices and other terms and
conditions equivalent to OEM prices, terms and conditions, with annual
adjustment of prices and volumes.   Arcelor Auto Services Agreement. Currently,
Arcelor TBA Assets/Interests depend on Arcelor Auto for provision of certain
services, including but not limited to commercial and marketing support and
research and development, that provide access to customer needs and market
intelligence. Because such services are critical to the current and future
conduct of the business of the Arcelor TBA Assets/Interests and also due to the
importance for Arcelor Auto to ensure continuity of customer relations after
closing of the Transaction, subject to due diligence, Arcelor and Noble will, at
closing, enter into an Arcelor Auto services agreement to be negotiated prior to
closing, under which Arcelor Auto will continue to provide Noble with services
and support equivalent to those currently provided to the Arcelor TBA

 

A-11



--------------------------------------------------------------------------------

  

Assets/Interests for a minimum duration of three years, on financial terms
equivalent to those currently in effect, except that research and development
services shall be provided at Arcelor’s internal cost without mark-up.

 

Exclusive Distribution Agreement. At closing, Arcelor and Noble will enter into
a distribution agreement, under which Noble will agree to buy from Arcelor, and
Arcelor will agree to sell exclusively to Noble, from and after closing for a
term of three years, the entire laser welded blanks output of the Arcelor TBA
facilities at Liège and Eisenhuttenstadt, in volumes and at prices designed to
cover Arcelor’s internal costs, including labor and social costs, to produce
such output (after giving effect to the anticipated restructuring and
Reorganization, but not including the costs thereof), and on arm’s-length terms
in all other respects. Upon expiration of the term of the distribution
agreement, Noble will have a right of first offer on the sale by Arcelor of the
machines employed by Arcelor in performing under the distribution agreement, at
a price equal to the net book value of such machines on the date of sale, and
any residual inventory of raw materials, work-in-process and finished products
on-hand pursuant to the distribution agreement at a price equal to Arcelor’s net
book value for such inventory.

Principal Closing

Conditions

  

The conditions to the parties’ obligation to close the Transaction will be
substantially reciprocal.

 

Without limiting the scope of the foregoing paragraph, the conditions to Noble’s
obligation to close the Transaction will include, among others:

 

•      Completion of the Reorganization in accordance with a plan attached to
the definitive agreement;

 

•      Completion of the Transaction financing, including Noble’s receipt of not
less than $180 million in debt financing, on commercially reasonable terms that
are reasonably acceptable to Noble;

 

•      Receipt of a favorable “fairness opinion” from financial advisors of
Noble’s board of directors, prior to execution and delivery of the definitive
agreement;

 

•      Bring-down of Arcelor’s representations and warranties to the closing,
and compliance by Arcelor with all pre-closing covenants (including
conduct-of-business and non-solicitation covenants) and other agreements, in all
material reports;

 

A-12



--------------------------------------------------------------------------------

 

•      No material adverse change in the Arcelor TBA Assets/Interests between
June 30, 2006 and closing;

 

•      Receipt of all necessary governmental, regulatory and other third-party
approvals, including approvals (or expiration of waiting periods, as applicable)
required under all applicable competition laws; provided, however, that if any
such approval imposes a Material Competition Obligation upon Noble to which
Noble is not already subject, then Noble will not be obligated to close. For
these purposes, a “Material Competition Obligation” is one that would require
Noble, as a condition of approval of the Transaction, to divest any business,
product line or asset, or to take or agree to take any action or agree to any
limitation, that would have a material adverse effect on the business, assets,
condition (financial or otherwise), results of operations or prospects of Noble;

 

•      No order that enjoins the closing of the Transaction or Noble’s ownership
of Newco shall have been issued and shall remain in effect;

 

•      Appropriate comfort letters (if any) in connection with Noble’s proxy
statement;

 

•      Customary legal opinion letters shall have been delivered;

 

•      Receipt of Noble stockholder approval;

 

•      Noble’s commercially reasonable, good faith satisfaction with the results
of a “due diligence” investigation of the Arcelor TBA Assets/Interests, provided
that the definitive agreement shall provide a specific date by which Noble will
have had a reasonable period to conduct and become reasonably satisfied with
general due diligence, and after such date, further conditions regarding due
diligence shall be limited to confirming accuracy of representations and
warranties and specifically designated, limited areas of further investigation;
and

 

•      A sufficient workforce will be available to continue operation of the
Arcelor TBA Assets/Interests after closing consistent with past practices and as
proposed to be conducted.

 

A-13



--------------------------------------------------------------------------------

 

Without limiting the scope of the second preceding paragraph, the conditions to
Arcelor’s obligations to close the Transaction will include, among others:

 

•      Completion of the Transaction financing, including Noble’s receipt of not
less than $180 million in debt financing, on commercially reasonable terms that
are reasonably acceptable to Arcelor;

 

•      Noble representation and warranty that it has received a favorable
“fairness opinion” from financial advisors of Noble’s board of directors prior
to execution and delivery of the definitive agreement;

 

•      Bring-down of Noble’s representations and warranties to the closing, and
compliance by Noble with all pre-closing covenants (including
conduct-of-business covenants) and other agreements, in all material respects;

 

•      No material adverse change in the condition (financial or otherwise) of
Noble between June 30, 2006 and closing;

 

•      Receipt of all necessary governmental, regulatory and other third-party
approvals, including approvals (or expiration of waiting periods, as applicable)
required under all applicable competition laws; provided, however, that if any
such approval imposes a Material Competition Obligation upon Noble to which
Noble is not already subject, then Arcelor will not be obligated to close;

 

•      No order that enjoins the closing of the Transaction shall have been
issued and shall remain in effect;

 

•      Customary legal opinion letters shall have been delivered;

 

•      Receipt of Noble stockholder approval;

 

•      Arcelor’s commercially reasonable, good faith satisfaction with the
results of a “due diligence” investigation of Noble, provided that the
definitive agreement shall provide a specific date by which Arcelor will have
had a reasonable period to conduct and become reasonably satisfied with general
due diligence, and after

 

A-14



--------------------------------------------------------------------------------

  

such date, further conditions regarding due diligence shall be limited to
confirming accuracy of representations and warranties and specifically
designated, limited areas of further investigation; and

 

•      Election of Arcelor’s representatives on the Noble board of directors.

Timing    The parties will endeavor to sign a definitive agreement no later than
December 1, 2006.

 

A-15